Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Richard Huang on August 30, 2021.
10 – 16 (Cancelled).
19 – 20 (Cancelled).

Allowable Subject Matter
Claims 1 – 5, 7 – 9 and 17 – 18 (renumbered as 1 – 10, respectively) are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The Applicant’s argument is persuasive. The claims amendment overcomes the prior art of the record. After a further search, no reference is found.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 6am-6pm.


/QIAN YANG/Primary Examiner, Art Unit 2668